DETAILED ACTION
Status of Claims
Claims 1 – 8 are pending.
Claims 1, 7, and 8 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1- 8 are allowed.

EXAMINER'S AMENDMENT
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Green et al. (US Patent Application Publication No. 2005/0223245) is cited to teach a computer system that powers off upon operation of a power switch when the power switch is enabled. A switch mask enables and disables the power switch without intervention by an operating system of the computer system.
Holman, Jr. (US Patent No. 5,506,990) is cited to teach a system for controlling the operation of computer power and reset switches. A separate key switch enables a user to selectively disable the power and reset switches of the computer. The user has the 
Abe et al. (US Patent Application Publication No. 2007/0016313) is cited to teach a power supply controller with a function to identify whether or not a signal that was output is reliable and to perform the necessary processing on the input side when an unreliable signal was sent that might adversely affect the input side in communication systems. In particularly, Abe teaches the system may ignore signals that changes the power state of a device if it is determined that those signals were sent mistakenly.
Jun (US Patent Application Publication No. 2014/0229727) is cited to teach a method that includes detecting a movement of the user device in a power-off state, generating energy corresponding to the movement of the user device, changing the power-off state to a sleep mode state by the generated energy, partly performing a booting operation and waiting a period of time to perform the fast booting when changing to the sleep mode state, and performing the fast booting in response to a turn-on event of the user device. In particularly, Jun teaches when the device is changed to the sleep mode state, a controller may control an operation detection unit to stop the operation of detecting the operation of the user device, or ignore the wake-up signal transmitted by the operation detection unit. 
However, the references cited , neither individually, nor in combination, teaches all of the limitations of claims 1, 7, and 8, in particularly, “… a change-command acquirer that receives, from an information processing device, a change command for changing a supply voltage and a supply current to the terminal device; and a profile changer that sets a power profile to the power supply controller in response to receipt of the change command, the power profile representing the voltage and the current that are supplied to the terminal device, wherein the change-command acquirer rejects reception of the change command during execution of a power delivery sequence for determining a supply voltage and a supply current to the terminal device.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL S JOHNSON whose telephone number is (571)270-3485.  The examiner can normally be reached on 10AM-7PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TERRELL S JOHNSON/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        02/27/2021